Citation Nr: 1519161	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-22 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left knee condition.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard from November 1979 to November 1984 and October 2000 to October 2005, with periods of active duty from February 1980 to August 1980 and August 2004 to September 2004.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the Board notes that while the Veteran's name is correct on many documents, there are a number of official military documents where the Veteran's middle name and first name are transposed.  When the RO conducts additional searches for records, it must conduct the searches using both names as listed on the cover page of this remand.

Additionally, after receiving an updated address from the Veteran in 2010, the RO continued to send a number of letters to his old address, which were returned as undeliverable.  The RO never attempted to contact the Veteran by phone to ascertain his correct address.  On remand, the RO must contact by the Veteran by telephone to confirm his current mailing address.

The Board finds a remand is required to make additional efforts to locate missing service personnel and medical records.  A remand is also required to obtain adequate VA examinations and opinions regarding the Veteran's left knee disability and hypertension.

The Veteran's claims file is missing medical and personnel records from both his Army National Guard service and his active duty service.  Specifically, the file is missing all medical and personnel records from the Veteran's Army National Guard service from November 1979 to November 1984 and all records from his active duty service from February 1980 to August 1980.  Additionally, while the record contains limited medical and personnel records from his Army National Guard service from October 2000 to October 2005, and his active duty service from August 21, 2004, to September 18, 2004, it is clear that the records associated with the file are not complete.  Although the RO attempted to locate these records, and issued a Formal Finding of Unavailability, the Board finds a remand is required because the RO failed to search all the correct record repositories and did not fully comply with the requirements of 38 C.F.R. § 3.159 or with VA Compensation and Pension Manual, M21-1MR, Part I, Chapter 1, Section C.

In a letter dated December 18, 2009, the RO requested the Veteran's National Guard records from the Adjutant General of Mississippi and received some medical records pertaining to the period October 27, 2000, through October 3, 2005.  A follow-up letter was sent to the Adjutant General on January 26, 2010, requesting all medical records and requesting a negative response if no records were on file.  The file does not contain a response to that letter.

On January 28, 2010, the RO emailed the Records Management Center requesting the Veteran's service treatment records for his period of active duty service dated February 1980 to August 1980 and for his National Guard service dated November 1995 to October 2005.  Notably, the Veteran was not in the National Guard in 1995 and did not rejoin the National Guard for his second period of service until October 2000.  A February 5, 2010, email from the Records Management Center indicated that his service treatment records were unable to be located.

The RO also requested the Veteran's complete service treatment records through the Beneficiary Identification and Records System, and a screen shot dated January 28, 2010, indicated that VA was already in possession of these records.  A March 2, 2010, request processed through the Defense Personnel Records Information Retrieval System did not find any records associated with the Veteran's social security number.

On March 10, 2010, the RO issued a Formal Finding of Unavailability of Service Records for the Veteran's active duty service beginning February 1980 through August 1980.  The memorandum also indicated that service treatment records were available for the Veteran's Army National Guard service beginning October 27, 2000, to October 3, 2005, but did not note that those records were incomplete.  There is no indication this memorandum was ever sent to the Veteran.

The evidence of record indicates that the Veteran was first informed that his service treatment records from February 1980 to August 1980 were missing in the March 2010 RO decision denying his claims.  Prior to issuing that decision, the RO failed to inform the Veteran of their inability to obtain records as required by VA regulations.  See 38 C.F.R. § 3.159(e)(1) (2014) (requiring VA to inform the Veteran of the identity of the records VA was unable to obtain, an explanation of efforts VA made to obtain those records, a description of any further action VA will take regarding the claim, and that the claimant was ultimately responsible for providing the evidence); see also VA Compensation and Pension Manual, M21-1MR, Part I, Chapter 1, Section C.

In September 2011 and November 2012, the RO again requested records from the Adjutant General of Mississippi.  In December 2012, the Mississippi National Guard sent the RO limited personnel records and medical records from the Veteran's second period of National Guard service and his brief period of active duty in August and September 2004.  The RO sent and resent letters to the Veteran in November and December 2012 requesting any personnel records he may have in his possession; all letters were returned as undeliverable.  In November 2012, the Veteran contacted VA to check on the status of his claim and he informed the Veteran's Service Representative that he did not have copies of any separation papers as they were in his car when it was stolen.

The RO also neglected to conduct its searches for both Army National Guard and active duty records at all of the correct record repositories.

Personnel records for those who served active duty in the Army, and who were discharged, deceased, or retired between November 1, 1912, and September 30, 2002, and medical records for those discharged, deceased, or retired between November 1, 1912, and October 16, 1992, are located at the National Personnel Records Center in St. Louis, Missouri.  Personnel records for active duty Army soldiers who were discharged, deceased, or retired since October 1, 2002, are located at the U.S. Army Human Resources Command in St. Louis, Missouri.  Medical records for discharged, deceased, or retired Army soldiers who were released or discharged after October 16, 1992, and who are eligible for VA benefits, are located at the Records Management Center in St. Louis, Missouri.  The U.S. Army Human Resources Command in Indianapolis, Indiana stores all personnel records for Army Active Duty Enlisted Members.  Finally, medical and personnel records for Army National Guard Members are maintained at the National Guard Bureau in Arlington, Virginia, and medical and personnel records for Army Reserve Members are maintained at the U.S. Army Human Resources Command in St. Louis, Missouri.

It is not surprising that most of the Veteran's personnel and medical records are missing from his claims file, because the RO failed to contact all of the above-referenced record repositories.  Accordingly, on remand the RO must make as many requests as necessary to obtain the Veteran's personnel and medical records for all periods of active and National Guard service until the RO determines that either the records do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159 (2014).

If the RO is unable to locate some or all of the Veteran's personnel and medical records, it must issue a Formal Finding of Unavailability Memorandum detailing all the requests made and responses received.  The RO must also provide adequate notice to the Veteran regarding: the identity of the records the RO was unable to obtain, an explanation of the efforts the RO made to obtain those records, and a description of any further action the RO will take regarding the claim.  See 38 C.F.R. § 3.159(e); see also VA Compensation and Pension Manual, M21-1MR, Part I, Chapter 1, Section C.  Additionally, the RO must inform the Veteran that he is ultimately responsible for providing the missing evidence and that the VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain.  Id.

After the RO obtains all outstanding records to the extent they are available, the Veteran must be scheduled for a new VA examination for his left knee disability.  The VA examiner must provide an adequate opinion on whether the Veteran's left knee disability "clearly and unmistakably" preexisted service.  If the VA examiner determines it did not preexist service, the examiner must provide an opinion which addresses whether the Veteran's left knee disability is at least as likely as not  related to service.  If the VA examiner determines it did preexist service, the examiner must provide an opinion as to whether the Veteran's left knee disability was at least as likely as not aggravated by his active duty service.

The RO must notify the examiner that a preexisting injury is considered to have been aggravated by service where there is an increase in the disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  The examiner must also be informed that temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service," unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Green v. Derwinski, 1 Vet. App. 320 (1991).

The RO must also scheduled a new VA examination regarding the Veteran's hypertension.  The RO must inform the VA examiner of all of the Veteran's dates of military service, to include periods of active duty and National Guard service and must specifically inform the examiner that the Veteran entered his second period of active duty service on August 21, 2004, and that he received a diagnosis of hypertension on September 13, 2004.  The VA examiner must determine whether the Veteran's hypertension "clearly and unmistakably" preexisted his period of active duty service beginning August 21, 2004, and, if so, whether his hypertension was at least as likely as not aggravated by active duty service.  If the VA examiner determines the Veteran's hypertension did not clearly and unmistakably preexist service, the examiner must opine as to whether it is at least as likely as not that his hypertension is related to his second period of active duty service.  As outlined above in the instructions regarding the VA left knee examination, the VA examiner must be given instructions on how aggravation is defined and what aggravation is not.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Green v. Derwinski, 1 Vet. App. 320 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran by telephone to confirm his current mailing address.

2.  The RO must attempt to procure copies of all identified outstanding personnel and service medical records which have not previously been obtained.  The RO must conduct its searches using both of the Veteran's names as listed on the first page of this remand.

The RO must search for the Veteran's outstanding active duty and National Guard personnel and medical records.  The RO is encouraged to review the Army National Guard Retirement Points History Statement in the claims file (marked with a tab at the bottom of the document labeled "National Guard"), which lays out the Veteran's active duty and National Guard service dates.  As described in the body of this remand, the RO must request the appropriate medical and personnel records from the following sources:

(a)  National Personnel Records Center
9700 Page Avenue
St. Louis, MO 63132-5100;

(b)  U.S. Army Human Resources Command
1 Reserve Way
St. Louis, MO 63132-5200;

(c)  National Guard Bureau
ATTN: NGB-ARP-C
111 South George Mason Drive
Arlington, VA 22204-1382;

(d)  Department of Veterans Affairs
Records Management Center
P.O. Box 5020
St. Louis, MO 63115-0020; and

(e)  Any other record repositories as the RO sees fit.

Even if the RO has already requested records from any of the above-referenced repositories, the RO must repeat these requests using both of the Veteran's names as listed on the cover page of this remand.

The RO must also obtain any private medical records identified by the Veteran.  Specifically, the RO must request all records from the Veteran's primary care physician, Dr. R. B., who is referenced in the May 2013 VA hypertension examination.  Additionally, the RO must obtain all post-service VA treatment records.

All records obtained must be associated with the record before the Board.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must issue a Formal Finding of Unavailability and notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After obtaining all medical records to the extent they are available, the Veteran must be afforded a new VA examination to determine whether any left knee disability found is related to his military service.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must:

(a)  Identify any currently or previously diagnosed left knee disability;

(b)  State whether any diagnosed left knee disability "clearly and unmistakably" existed prior to the Veteran's active duty service;

(c)  If the examiner finds that the Veteran's left knee disability did not "clearly and unmistakably" exist prior to service, the examiner must state whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left knee disability was caused by active duty service;

(d)  If the examiner finds that a left knee disability "clearly and unmistakably" did preexist service, the examiner must state whether it is at least as likely as not (50 percent probability or more) that the Veteran's active duty service aggravated this disability beyond the natural progression of the condition.

The VA examiner must be informed that temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service," unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.

A complete and thorough rationale for all opinions must be provided.

If the consulting physician is unable to provide the requested opinions without resorting to speculation, the examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).

4.  The Veteran must also be afforded a new VA examination to determine whether any hypertension found is related to his second period of active duty service, which began on August 21, 2004.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

Based on a review of the evidence, the VA examiner must:

(a)  Determine whether the Veteran's hypertension "clearly and unmistakably" existed prior to the Veteran's period of active duty service beginning on August 21, 2004;

(b)  If the examiner finds that the Veteran's hypertension did not "clearly and unmistakably" exist prior to service, the examiner must state whether it is as likely as not (50 percent probability or more) that the Veteran's hypertension was caused by his period of active duty military service, commencing on August 21, 2004.

(c)  If the examiner finds that the Veteran's hypertension "clearly and unmistakably" did preexist his active duty service commencing on August 21, 2004, the examiner must state whether it is at least as likely as not (50 percent probability or more) that the Veteran's active duty service beginning on August 21, 2004, aggravated his hypertension beyond the natural progression of the condition;

The VA examiner must be informed that temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service," unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.

A complete and thorough rationale for all opinions must be provided.

If the consulting physician is unable to provide the requested opinions without resorting to speculation, the examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

